279 S.W.3d 558 (2009)
STATE of Missouri, Respondent,
v.
Robert L. FLAUGHER, Appellant.
No. ED 91331.
Missouri Court of Appeals, Eastern District, Division One.
April 7, 2009.
Ellen H. Flottman, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Robert Flaugher ("Defendant") appeals from the judgment of the Circuit Court of Osage County, following a jury trial, convicting him of first degree burglary, first degree assault, and armed criminal action. Defendant claims that the trial court erred in: (1) failing to submit punishment to the jury pursuant to Mo.Rev.Stat. § 557.036, (2) overruling his motion for acquittal and sentencing him for first degree burglary because the State produced insufficient evidence that he knowingly entered unlawfully Mr. Ryals' apartment, and (3) sustaining the State's objection and excluding Beverly Dale's testimony regarding Mr. Ryals' poor reputation for truthfulness and veracity in the community. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err because the *559 Defendant waived his right to jury-sentencing, the State proffered sufficient evidence proving that Defendant knowingly entered unlawfully Mr. Ryals' apartment, and Ms. Dale's offered testimony was inadmissible to prove Mr. Ryals' poor reputation for truthfulness and veracity in the community. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).